Citation Nr: 0735161	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of aseptic 
necrosis, status post total left hip replacement (left hip 
disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active military service from August 1946 to 
June 1948 and June 1952 to May 1957.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in October 2006.  The case was remanded in December 
2006 and again in June 2007 for further development.  It has 
been returned for review by the Board.  

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 U.S.C.A. § 7101; 38 C.F.R. § 20.900.


FINDINGS OF FACTS

A left hip disability was first manifested many years after 
service and is not related to disease or injury during 
military service, according to the competent evidence on 
file.  Arthritis of the hip was first shown years post-
service.


CONCLUSION OF LAW

The veteran's left hip disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in August 2002, June 2003, and January 
2007.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided a personal hearing, 
as well as VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for a left hip disability

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131  

Certain disorders, such as arthritis, may be presumed to have 
been incurred in service where shown to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran asserts that he injured his left hip during 
service when he was involved in an automobile accident.  He 
asserts that this led to replacement of the left hip.  As 
noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA and private records show diagnoses that 
include aseptic necrosis of the left hip and total left hip 
replacement.  These diagnoses satisfy the first element of 
Hickson.

In considering the element of in-service incurrence or 
aggravation, the service medical records do not show 
complaints or diagnoses regarding the left hip.  

The veteran believes that he originally injured his hip when 
he was involved in a head-on collision while serving on 
active duty.  Significantly, however, a review of the records 
associated with treatment for his automobile accident 
injuries does not show any complaints or clinical references 
to his left hip.  The Board finds the contemporaneous medical 
records more probative regarding the element of in-service 
incurrence.  

Further, clinical evaluation at the time of separation 
revealed no pertinent abnormality regarding the left hip.  
The Board notes that there is indication that there was 
arthritis of the hips.  This is not shown to be present in 
service, let alone manifested to a degree of 10 percent 
within a year of service discharge.

In fact, the earliest evidence documenting the current left 
hip disability is in January 1986, approximately 29 years 
after service discharge.  This is significant; because even 
assuming that the veteran injured his left hip during 
service, such an extended period of time before there is a 
diagnosis of a chronic left hip disability would suggest that 
any in-service problems would have been acute and transitory 
in nature and resolved without residuals.  However, to 
reiterate, there is no objective evidence of inservice 
treatment or medical evidence of post service for a 
significant period subsequent to service discharge.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  
Furthermore, on review of the record when the veteran 
initially sought treatment for his left hip in 1986, he 
reported only a one-year history of hip problems.  

More significantly, the record does not contain any competent 
medical opinion which relates the currently diagnosed left 
hip disability to the veteran's military service.  In fact, 
the only medical opinion of record indicates that there is no 
causal relationship between his left hip disability and 
military service.  A VA physician in February 2007 examined 
the veteran and reviewed his medical history.  In a July 2007 
addendum, this physician concluded that it was less likely 
than not that the veteran's left hip disability was related 
to the inservice automobile accident.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a left hip 
disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection.


ORDER

Entitlement to service connection for a left hip disability 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR LEFTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and 
material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your left of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA 
FORM
OCT 
2007 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your left to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has 
been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 
20, 2007, an attorney or accredited agent may charge fees for services, but 
only after the Board first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings before a 
court.  VA cannot pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits awarded to you on the 
basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation 
of claimants for veterans' benefits in order to implement the provisions of 
the new law.  More information concerning the regulation changes and 
related matters can be obtained at http://www1.va.gov/OGC (click on 
"Accreditation and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the 
new law, fee agreements must be filed with the VA Office of the General 
Counsel and not the Board.)

VA 
FORM
OCT 
2007 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE 
USED


